Citation Nr: 1108087	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including a generalized anxiety disorder, impulse control disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for posttraumatic stress disorder (PTSD).

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran submitted additional evidence and waived his right to have to RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, generalized anxiety disorder, and impulse control disorder.

2.  During service, the Veteran experienced stressful moments as a result of his military service including exposure to sniper fire, surviving a plane crash, and nightly artillery shelling. 

3.  After resolving doubt in the Veteran's favor, his acquired psychiatric disorder, diagnosed as PTSD, has been related to an in-service stressor.



CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder, diagnosed as PTSD, is related to active military service events.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010); 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his acquired psychiatric disorder, including PTSD, is a result of his military service in Korea during the Korean War.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

In order to establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

However, the Board notes that, effective July 13, 2010, the Code of Federal Regulations governing claims for service connection for PTSD was amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under the new amendment, if a Veteran's claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

A review of the record reveals the Veteran received a diagnosis of PTSD.  In November 2006, according to VA outpatient treatment records, the Veteran also received diagnoses of generalized anxiety disorder and impulse control disorder.  The Board notes the November 2006 diagnoses were rendered based upon the Veteran's personal report of stressful events during his military service.  In August 2007, the Veteran was diagnosed with PTSD and began attending therapy sessions at the VA Medical Center.  Thereafter, in an October 2007 statement, A.F., M.D., a staff psychologist, noted that the Veteran currently has PTSD and that he continues to receive treatment, both individually and in group therapy.  Most importantly, Dr. A.F. stated that the Veteran "has identified with many of the symptoms and attitudes expressed by the Vietnam combat Veterans."  Further, a statement from Dr. P.W., dated August 2010, states that the Veteran is receiving treatment for his "combat related Post Traumatic Stress Disorder."

Additionally, the record shows that the Veteran incurred several in-service stressful events.  Specifically, according to the Veteran's stressor statements from August 2008, he indicated that from January to March 1953, his unit sustained shelling and bombing every night from Korean soldiers.  The Veteran stated he had to leave his bunk and scramble for cover in foxholes, often times without ammunition.  Additionally, the Veteran stated that during the spring and summer of 1953, he was assigned to travel between base camps on a small plane transport.  During one trip, his plane was fired upon, which caused it to crash.  Additionally, the Veteran described an incident in which a Korean civilian "massacred" a group of men from his unit while they were waiting in line for food.  Furthermore, during the September 2010 Travel Board hearing, the Veteran stated that his military occupational specialty (MOS) was a telephone installer, and stationed near the city limits of Seoul, Korea, from January 1953 to August 1954.  In performing his duties, he was required to climb to the top of the telephone poles.  While installing telephone lines, the Veteran described his exposure to sniper fire at the top of the telephone poles and his accompanying fear.  Finally, the Veteran also described "Bed Check Charlie" occurring on a nightly basis, which he described as the dropping of artillery on the Veteran's unit by Korean soldiers on a nightly basis.  

In further support of his claim, the Veteran submitted a letter from the Chaplin of the Seoul Military Post, dated January 1954, which corroborates he was stationed near Seoul, Korea during that time, as he testified to in his hearing.  Additionally, the Veteran submitted internet research about his Battalion, the 304th Signal Battalion, which supports his assertions that he helped provide communications, as this was the main job of the 304th Signal Battalion.  The Board notes that most of the Veteran's service treatment and personnel records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), a military records repository in St. Louis, Missouri.  The Veteran's DD Form 214 is of record, however, and notes his MOS, as described above, and the campaign medals he received.  Therefore, given this information, the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.  

Considering the recent enactment of the new PTSD regulation, the Board finds that the criteria for service connection for PTSD have been met.  A review of the record shows that a determination by a "VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor."  

Based on the foregoing and after resolving all doubt in the Veteran's favor, entitlement to service connection for PTSD is granted.  The record contains a current diagnosis of PTSD based on the Veteran's army experiences.  The Veteran's appellate assertions are consistent with the places, types, and circumstances of his service, and when resolving all doubt in his favor, his PTSD is related to those in-service events. 

As an aside, the Board notes that a full allowance of benefits has been granted.  While the Veteran has been diagnosed with a generalized anxiety disorder and impulse control disorder as well as other not otherwise specified psychiatric disorders, no additional consideration in this regard is needed.  Service connection for an acquired psychiatric disorder is in effect and the record demonstrates that his diagnosed PTSD is attributable to service.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board's granting of the Veteran's claim for service connection for PTSD is considered a full grant of the appeal for this issue.  Accordingly, any potential failure of VA in fulfilling its duties to notify and to assist is harmless error, and there is thus no need to discuss these duties in detail.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


